Lotz, J. —
The appellants sued the appellees for the breach of the conditions in two attachment undertakings. The cause was tried by a jury, which returned a verdict for the appellant Adolph Levi in the sum of $350.
The only error assigned in this court is the overruling of the motion for a new trial.
The only cause for a new trial discussed by appellants’ counsel is that the damages assessed by the jury are insufficient, being too small.
It is earnestly insisted that the evidence conclusively establishes that the appellant was entitled to a much larger recovery. It is true that where the evidence of the amount of the recovery is undisputed this court may consider it and make such order on the lower court as the ends of justice require. But if there is a conflict in the evidence as to the amount of the recovery or damages this court will not interfere with the discretion given to the jury and the trial court.
A careful reading of the evidence shows a conflict upon this question.
The judgment is therefore affirmed.